Citation Nr: 1316036	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for mixed connective tissue disease (MCTD), to include systemic lupus erythematosus (SLE), Sjogren's syndrome, scleroderma, and Raynaud's syndrome.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990.  She also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserves. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in January 2012.  

As noted in the January 2012 remand, the Veteran's claims were initially characterized as four separate disabilities.  However, the VA recharacterized the Veteran's claims and consolidated them into one.  The Board has concurred with this decision and has listed the issue accordingly as set forth on the Title Page of this decision.  

In December 2012, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding a medical question presented in this case.  The requested VHA opinion was received at the Board in February 2013, and a copy of the opinion was provided to the Veteran later in that month.  A letter that accompanied the VHA opinion mailed to the Veteran informed her that she had 60 days to provide additional argument or evidence, but no further argument or evidence has been received.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, this case must be remanded again to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The January 2012 remand, in pertinent part, directed that the Veteran be afforded a VA examination that included an opinion as to whether any manifestations of MCTD were aggravated beyond the natural progression of the disease by the Veteran's active duty or ACDUTRA.  In rendering the opinion, the examiner was to address an April 2007 medical opinion of T.L.F., M.D. which, after discussing the importance of "peripheral warmth" to manage the condition at issue, was as follows: 

[The Veteran] has attempted to maintain her civic duties as an Army Reservist.  Beginning in 1990[,] she has served the armed forced by going for monthly training in variable temperature settings and performing heavy functional duties.  During the winter months[,] she was required to train outside, occasionally in temperatures that would go below 40 degrees.  She did this dutifully, despite adverse affects on her illness.  Due to the digital ischemia and severe Raynaud's[,] this patient develop[ed] severe peripheral vascular narrowing on cold exposure, which may cause gangrenous changes in her hands, which she now suffers from.  

For two weeks yearly for the last 15 years[,] the [military] training periods, which were significantly intense, were required and [the Veteran] attended these routinely.  During this time she sustained injuries to the tips of her fingers and hands recurrently.  These recurrent injuries exacerbated her disease process in view of her ongoing limited bloodflow to the periphery . . . It is in my medical opinion that she sustained injuries during her military service that made her disease worse. 

Inspection of the opinions following the May 2012 VA examination conducted pursuant to the Board's reveals that while the examiner found that the Veteran's MCTD was not aggravated by service.  The opinion was limited to the four months of service prior to the 1992 diagnosis of MCTD.  The examiner did not directly comment on whether the Veteran's military service subsequent to 1992.  It is this period of time at issue in this case, and the examiner was to specifically address the medical opinion of Dr. T.L.F, and dated in April 2007.  The Board is required to insure compliance with the instructions of it remands; the February 2013 VHA opinion addressed a separate medical question.  Here, the RO will be requested upon remand to obtain an opinion as to whether the Veteran's MCTD was aggravated by the entirety of her military service after 1992.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that whether a disability was incurred in "active military, naval, and air service" for the purpose of establishing service connection includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  (Emphasis added).  38 U.S.C.A. § 101(24).  In this case, there is evidence suggesting periods of ACDUTRA and INACDUTRA following the diagnosis of the condition in question in 1992 from1 993 to 2004 in the form of a U.S. Army Reserve Personnel Command "Chronological Statement of Retirement Points."  Thus, given the reference to injuries, to include to the fingers and hands, during reserve duty as aggravating factors in the April 2007 statement by T.L.F., M.D., the instructions to the examiner below will include a request to opine as to whether the Veteran's ACDUTRA or INACTUDTRA subsequent to 1992 aggravated her MCTD. 

With respect to the other development requested in the December 2012 remand; namely, that the Veteran be contacted to determine if she was in receipt of Social Security Administration (SSA) disability benefits and that the records from a Dr. G.S. be obtained, the record reflects that the Veteran was asked to inform VA if she was in receipt of SSA disability benefits in a December 2012 letter but did not respond.  With respect to the records of Dr. G.S., records from this physician were received in April 2012.  Thus, the only remaining development indicated is as set forth below. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is asked to contact the Veteran again to determine if she is in receipt of SSA disability benefits.  If so, the RO/AMC should contact the SSA to obtain any records associated with the Veteran's claims folder.  Any response received should be memorialized in the Veteran's VA claims file.  

2.  The RO/AMC should arrange for a VA examination with an appropriate expert to determine the nature and etiology of the Veteran's MCTD with manifestations including SLE, Sjogren's syndrome, scleroderma, and Raynaud's syndrome.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

State whether MCTD, to include any manifestations thereof to include SLE, Sjogren's syndrome, scleroderma, or Raynaud's syndrome, was aggravated beyond the natural progression of the disease by the Veteran's ACDUTRA or INACDUTRA following the diagnosis of MCTD in 1992.  Specifically, the VA examiner is requested to address the medical opinion of T.L.F., M.D., dated in April 2007, in rendering this opinion. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3.  Thereafter, the RO/AMC must review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and, if it is not so, implement corrective procedures.  See Stegall, supra.   

4.  Upon completion of the above, the RO/AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  this remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

